Citation Nr: 0503444	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-04 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

What evaluation is warranted for bilateral hearing loss, from 
May 12, 2000?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
October 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the 
Providence, Rhode Island Regional Office (RO) of the United 
States Department of Veterans' Affairs (VA).  In that 
decision, the RO granted service connection for bilateral 
hearing loss, and assigned a disability rating of 10 percent.  
In December 2003, the Board remanded the case for the 
development of additional evidence relevant to the claim.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Save for the period between the dates of the veteran's 
April and August 2001 VA examinations, the preponderance of 
the competent evidence shows that the appellant's hearing 
loss is not more than 10 percent disabling.

3.  For the period between the dates of the April and August 
2001 VA examinations the appellant's hearing loss warranted a 
20 percent rating, but not more.


CONCLUSIONS OF LAW

1.  Save for the period between the dates of the veteran's 
April and August 2001 VA examinations, the veteran's 
bilateral hearing loss has not met the criteria for a rating 
in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.85, 
4.86, Tables VI, VIa, and VII (2004).

2.  For the period between the dates of the April and August 
2001 VA examinations the appellant's bilateral hearing loss 
warranted a 20 percent schedular rating, but not more.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.2, 4.7, 4.10, 4.85, 4.86, Tables VI, VIa, and VII.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) and its 
implementing regulations address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.   See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, and 3.326 (2004).  VA 
is not required to provide assistance to a claimant, however, 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a May 2002 letter, VA informed the 
veteran of the type of evidence needed to support an 
increased rating claim.  The statement of the case further 
notified the veteran that higher ratings were assignable if 
an increased disability due to hearing loss was shown.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The veteran's claims file contains reports 
of audiological testing performed at VA and private 
facilities.  In a December 2003 remand, the Board indicated 
that the veteran was to be given an opportunity to submit 
evidence of hearing loss warranting a higher rating.  There 
is no indication that there is any additional pertinent 
evidence that has yet to be associated with the claims file.  
VA's duty to assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the May 2002 VCAA letter after the initial adverse rating 
decision of August 2000.  The United States Court of Appeal 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
The Court explained in Pelegrini, however, that failure of an 
agency of original jurisdiction (AOJ) (in this case, the RO) 
to give a claimant the notices required under the VCAA prior 
to an initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to remand the case to the AOJ 
to provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Id.

In this case, the Board remanded the case in December 2003.  
The lack of full notice prior to the initial decision is 
corrected.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Rating for Hearing Loss

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court has held that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In this case, the veteran appealed the initial disability 
rating assigned.  The Board will consider the evidence for 
the entire period since the effective date of the grant of 
service connection, and consider whether staged ratings are 
warranted.

Under the VA rating schedule, hearing impairment is evaluated 
based on audiological testing, including a puretone 
audiometry test and a Maryland CNC controlled speech 
discrimination test.  38 C.F.R. § 4.85.  The puretone 
threshold average is the average of the puretone thresholds, 
in decibels, at 1000, 2000, 3000, and 4000 Hertz, shown on a 
puretone audiometry testing.  38 C.F.R. § 4.85.  To find the 
appropriate disability rating based on test results, the 
puretone threshold average for each ear is considered in 
combination with the percentage of speech discrimination to 
establish a hearing impairment level, labeled from I to XI.  
See 38 C.F.R. § 4.85, Table VI.  The hearing impairment 
levels of both ears are then considered together to establish 
a disability rating for the hearing loss.  See 38 C.F.R. 
§ 4.85, Table VII.  

When the puretone threshold at each of the four frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the Roman numeral hearing impairment level is determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a).  Tables VI, VIa, and VII are 
reproduced below.

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI


Table VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI





Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100
* 










X 
90 
80 









IX 
80 
70 
60 








VII
I 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 
3.350. [64 FR 25206, May 11, 1999] 

On a private audiological evaluation in June 2000, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
70
70
80
70
LEFT
40
65
65
75
61

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 80 percent in the left ear.  
In the right ear, the puretone threshold was at 55 decibels 
or more at 1000, 2000, 3000, and 4000 Hertz.  Assuming that 
the speech recognition test was conducted using the Maryland 
CNC word list, these figures equate to level IV in each ear.  
Notably, however, right ear impairment was level VI, under 
Table VIa, that is, higher than the level computed under 
Table VI.  For the left ear, combining the puretone threshold 
average and the percentage of speech discrimination under 
Table VI, the hearing impairment level was IV.  Combining the 
hearing impairment levels under Table VII, the test results 
were consistent with a 20 percent rating.

On a VA audiological evaluation in July 2000, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
65
70
75
68
LEFT
35
60
65
75
59

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 84 percent in the left ear.  
Using the most favorable table, right ear hearing impairment 
was level V, and level III in the left ear.  Combining these 
levels under Table VII, the test results were consistent with 
a 10 percent rating.

At an April 2001 VA audiological evaluation puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
65
70
75
85
74
LEFT
45
65
60
75
61.25

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 80 percent in the left ear.  
Using the most favorable table, right ear hearing impairment 
was level VI, and level IV in the left ear.  Combining the 
hearing impairment levels under Table VII, the test results 
were consistent with a 20 percent rating.

On a VA audiological evaluation in August 2001, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
65
65
70
75
69
LEFT
40
65
60
75
60

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 88 percent in the left ear.  
These findings equate to a level V right ear hearing 
impairment, and a level III left ear hearing impairment.  
These combine to a 10 percent rating.

On a VA audiological evaluation in October 2002, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
55
65
65
70
64
LEFT
35
55
60
70
55

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 82 percent in the left ear.  
Using the most favorable table, these findings equate to a 
level V right ear hearing impairment, and a level II left ear 
hearing impairment.  Combining these levels under Table VII, 
the test results were consistent with a 10 percent rating.

An appropriate rating for the veteran's hearing loss can be 
determined despite audiological testing results that are 
somewhat inconsistent.  Service connection for his hearing 
loss was effective May 12, 2000.  The Board will consider the 
test results from 2000 to 2002, as those results are from the 
relevant period.  

The test results from 2000 to 2002 vary between findings that 
warrant a 10 percent rating and those that warrant a 20 
percent rating.  The results do not show a clear trend over 
time, but rather vary between 10 percent and 20 percent even 
between tests performed close together in time.  With results 
arguably warranting a 20 percent rating on two occasions, and 
clearly not more than a 10 percent rating on three occasions, 
the evidence preponderates against entitlement to an 
evaluation in excess of 10 percent.  As such, the benefit 
sought on appeal must be denied for the period since May 12, 
2000, save for the limited period between the dates of the 
April and August 2001 VA examinations.  During that limited 
period, as noted above, the clinical evidence supports a 20 
percent schedular rating, but not more.  

A 20 percent evaluation cannot be awarded for the period a 
June 2000 private audiological examination and the July 2000 
VA audiological examination because there is no competent 
evidence showing that the private examiner used the Maryland 
CNC word list in determining the speech recognition 
threshold.  38 C.F.R. § 3.385. 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required hospitalizations for his 
hearing impairment.  His hearing impairment has not markedly 
interfered with his employment.  There are no exceptional 
factors that render application of the regular schedular 
criteria impractical.  There is, therefore, no basis for 
referral of the case to the appropriate official for 
consideration of an extraschedular rating.

The Board also considered the arguments pertaining to the 
difficulties the appellant has had in recent years because 
of his hearing  deficit.  However, the Board is without 
discretion in the assignment of disability ratings for 
hearing impairment.  They are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet.App. 345 (1992). 

ORDER

Save for the period between the dates of the April and August 
2001 VA examinations the appellant's bilateral hearing loss 
have not warranted an evaluation in excess of 10 percent.

For the period between the dates of the April and August 2001 
VA examinations the appellant's bilateral hearing loss is 
assigned a 20 percent schedular rating subject to the laws 
and regulations governing the award of monetary benefits.  

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


